Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 20-33 are presented for examination.


Election/Restrictions
Applicant’s election with traverse of group I (claims 20-33) in the reply filed on 02/16/2022 is acknowledged. However, no argument is filed with the election.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 12/09/2020 are accepted by the examiner.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

2.	Claims 20-33 rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Pub No. 2012/0167160, hereinafter “Carney”) in view of Narkolayev et al. (WO Pub No. 2015/197099, hereinafter “Narkolayev”).

Regarding claim 20, Carney does disclose, apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive an encrypted new routing identifier with an integrity signature from a security or access management entity (Carney, (claim 18), where the router device generates routing information; sign the routing information using a locally stored private key; and send the signed routing information to another router; (para. [0095]), where the routing information, is associated with a corresponding router record 600 in router database 525; (para. [0069]), Router record 600 may include a router identification (ID) field 610, a network address field 615, a groups field 620, a trust level field 625, a policy ID field 630, a routing updates field 635, and a signing data field 640); check a validity of the integrity signature using a key; and if the integrity signature is valid, [decipher] and store the new routing identifier (Carney, para. [0143]), a determination may be made whether the routing information includes a digital signature (block 1820). …. … if the included digital signature is validated by the public key of trusted router 125, the digital signature may be determined to be valid. If it is determined that the routing information includes a valid digital signature, the routing information may be accepted (block 1830). For example, routing message manager 450 may forward the routing information to forwarding table manager 460 and forwarding table manager 460 may update (i.e. store) forwarding table 425 based on the received routing information).
Carney does not explicitly disclose but the analogous art Narkolayev discloses, decipher [and store] (Narkolayev, (page, 3, lines 23-28), storing the decrypted routing entry in a local routing table. The decrypted routing entry includes a VPN ID, universal identifier and routing information for a respective VPN endpoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Carney by including storing deciphered routing information taught by Narkolayev for the advantage of establishing an endpoint of a multi-carrier virtual private network (Narkolayev, (page 5, line 10).

Regarding claim 21, the combination of Carney-Narkolayev does disclose the apparatus according to claim 20, wherein receive the encrypted new routing identifier further comprising: receive a non-access stratum message, the non-access stratum message comprises the encrypted new routing identifier with the integrity signature (Carney, (claim 18), where the router device generates routing information; sign the routing information using a locally stored private key; and send the signed routing information to another router).  

Regarding claim 22, the combination of Carney-Narkolayev does disclose the apparatus according to claim 20, wherein check the validity of the integrity signature using a key comprising using an integrity key to check the validity of the integrity signature (Carney, para. [0143]), a determination may be made whether the routing information includes a digital signature (block 1820). …. … if the included digital signature is validated by the public key of trusted router 125, the digital signature may be determined to be valid. If it is determined that the routing information includes a valid digital signature, the routing information may be accepted (block 1830)).  

Regarding claim 23, the combination of Carney-Narkolayev does disclose the apparatus according to claim 22, wherein the integrity key is known only by the apparatus and a node of the home public land mobile network of the apparatus (Carney, (para. [0074]), a digital signature of one or more other fields of router record 600 as signed with a private encryption key of a sending device, a hash of one or more other fields of router record 600 along with a shared secret value known only to the two devices communicating. …. …. … The particular key (and/or secret) may be used by the particular router to authenticate messages sent and/or received by the particular router from another trusted router 125 and/or from router policy server 115; (para. [0029]), where trusted network 120, and/or hostile network 130 may include one or more of a local area network (LAN)).  

Regarding claim 24, the combination of Carney-Narkolayev does disclose the apparatus according to claim 20, wherein decipher the encrypted new routing identifier further comprising decipher the encrypted new routing identifier using an encryption key (Narkolayev, (page, 3, lines 23-28), storing the decrypted routing entry in a local routing table. The decrypted routing entry includes a VPN ID, universal identifier and routing information for a respective VPN endpoint).  

Regarding claim 25, the combination of Carney-Narkolayev does disclose the apparatus according to claim 24, wherein the encryption key is known only by the apparatus and a node of the home public land mobile network of the apparatus (Carney, (para. [0074]), a digital signature of one or more other fields of router record 600 as signed with a private encryption key of a sending device, a hash of one or more other fields of router record 600 along with a shared secret value known only to the two devices communicating. …. …. … The particular key (and/or secret) may be used by the particular router to authenticate messages sent and/or received by the particular router from another trusted router 125 and/or from router policy server 115; (para. [0029]), where trusted network 120, and/or hostile network 130 may include one or more of a local area network (LAN)).  

Regarding claim 26, the combination of Carney-Narkolayev does disclose the apparatus according to claim 20, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to receive the new routing identifier as part of a configuration, authentication or registration process, or in any non-access stratum message after the authentication of the apparatus is completed (Carney, (para. [0080]), the hash or digital signature may be used for authenticating routing information messages sent and/or received by trusted router 125 associated with the particular policy).

Regarding claim 27, the substance of the claimed invention is similar to that of claim 20. Accordingly, this claim is rejected under the same rationale.

Regarding claim 28, the substance of the claimed invention is similar to that of claim 21. Accordingly, this claim is rejected under the same rationale.

Regarding claim 29, the substance of the claimed invention is similar to that of claim 22. Accordingly, this claim is rejected under the same rationale.

Regarding claim 30, the substance of the claimed invention is similar to that of claim 23. Accordingly, this claim is rejected under the same rationale.

Regarding claim 31, the substance of the claimed invention is similar to that of claim 24. Accordingly, this claim is rejected under the same rationale.

Regarding claim 32, the substance of the claimed invention is similar to that of claim 25. Accordingly, this claim is rejected under the same rationale.

Regarding claim 33, the substance of the claimed invention is similar to that of claim 26. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432